MEMORANDUM **
T. Rasp appeals pro se the district court’s judgment dismissing her action for lack of subject matter jurisdiction. We *704have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal for lack of jurisdiction. Virgin v. San Luis Obispo, 201 F.3d 1141, 1142 (9th Cir.2000) (per curiam).
We affirm for the reasons stated by the district court in its order entered on June 1, 2000.
Rasp’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.